Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims
Claims 1-8 are pending and rejected in the application.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 recites receiving A method for merging a plurality of database records based on a search query, the plurality of database records comprising data associated with a plurality of consumers, using a processor, the method comprising: determining a degree of similarity between a search field of the search query and a database field of each of the plurality of database records, wherein the search field is for identifying a subject consumer of the plurality of consumers; assigning a similarity score associated with each of the plurality of database records, based on the degree of similarity, using the processor; ordering the plurality of database records to produce an ordered set of the plurality of database records, based on the similarity score associated with each of the plurality of database records, using the processor; comparing a base record of the ordered set with remaining records of the ordered set using the processor, the base record having the similarity score that is highest; merging the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor; and transmitting an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor.” For example, in the context of this claim, “determining a degree of similarity between a search field of the search query and a database field of each of the plurality of database records, wherein the search field is for identifying a subject consumer of the plurality of consumers” encompasses a person determining a degree of similarity between a search field of the search query and a database field. In addition, “assigning a similarity score associated with each of the plurality of database records, based on the degree of similarity, using the processor” encompasses a person calculating a score which represents a mathematical concepts ((see MPEP 2106.04(a), “The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts…etc.”). Next, “ordering the plurality of database records to produce an ordered set of the plurality of database records, based on the similarity score associated with each of the plurality of database records, using the processor” encompasses a person ordering a set of records based on the calculated score. In addition, “comparing a base record of the ordered set with remaining records of the ordered set using the processor, the base record having the similarity score that is highest” encompasses a person doing a comparison and selecting the base record have the similarity score that is highest. Further, “merging the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor” encompasses a person combining the base record one of the remaining records. Next, “transmitting an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records” encompasses a person moving or communicating a subset of records resulting from the merging step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 

This judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “a processor” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining…etc., assigning…etc., ordering…etc., comparing…etc., merging…etc., and transmitting…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 recites “a processor” implementing the limitations. The computer is recited at a high-level of generality(i.e., as a generic processor performing a generic computer function of determining…etc., assigning…etc., ordering…etc., comparing…etc., merging…etc., and transmitting…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 1 is not patentable eligible under 35 USC 101. 
The limitation “wherein the search field and the database field of each of the plurality of database records each comprise indicative information, the indicative information comprising one or more of a name, an identification number, an account number, a telephone number, an address, a date of birth, a gender, or an e-mail address.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 
The limitation “wherein: determining the degree of similarity comprises comparing a name word of the search field with a name word of the database field of each of the plurality of database records, using the processor; and assigning the similarity score comprises assigning a name similarity score associated with each of the plurality of database records, using the processor, based on comparing the name word of the search field with the name word of the database field of each of the plurality of database records.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 
The limitation “wherein: assigning the similarity score comprises assigning an exception score based on exception criteria, using the processor, the exception score associated with each of the plurality of database records, the exception criteria comprising one or more of an exact match, a strong match, or a partial match of one or more of an identification number, account number, an address, a date of birth, a telephone number, or a name.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind and a mathematical concept, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 
The limitation “comprising rejecting from further consideration one or more of the plurality of database records, using the processor, if the exception score does not exceed a predetermined threshold” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 
The limitation “wherein:merging comprises merging the base record with one or more of the remaining records, using the processor, if the base record and the one or more of the remaining records satisfies merging criteria.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 
The limitation “wherein the merging criteria comprises one or more of a result of comparing the base record of the ordered set with the remaining records of the ordered set or whether the similarity score associated with each of the plurality of database records exceeds a predetermined threshold.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 
The limitation “wherein: comparing comprises comparing one or more of an identification number, a name, a date of birth, or an address of the base record with one or more of an identification number, a name, a date of birth, or an address of each of the remaining records, using the processor.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldenberg et al. U.S. Patent Publication (2009/0089630; hereinafter: Goldenberg, in IDS dated 10/19/2020) in view of Meadows et al. U.S. Patent Publication (2008/0319983; hereinafter: Meadows).

Claim 1
As to claim 1, Goldenberg discloses a method for merging a plurality of database records based on a search query, the plurality of database records comprising data associated with a plurality of consumers, using a processor, the method comprising:
determining a degree of similarity between a search field of the search query and a database field of each of the plurality of database records (figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other.), wherein the search field is for identifying a subject consumer of the plurality of consumers (figures 6, 7A, 8A, and 8B, Abstract, paragraph[0094], “In some embodiments, the Attribute types view enables a user to view attributes associated with a member type. For example, for Member Type PERSON 74, the Attributes tab may show attributes such as APPT and Birth Date that are associated with Member Type PERSON 74. In this example, the attribute APPT has an attribute type of MEMAPPT and the attribute Birth Date has an attribute type of MEMDATE…etc.”); 
assigning a similarity score associated with each of the plurality of database records, based on the degree of similarity, using the processor(paragraph[0063], “The scores for the set of attributes may then be summed to generate an overall score which can then be compared to a threshold to determine if the two records should be linked…etc.”); 
ordering the plurality of database records to produce an ordered set of the plurality of database records, based on the similarity score associated with each of the plurality of database records, using the processor(figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other. The examiner interprets the scores as a metric because they are used to determine whether the records should be linked with each other. The attributes are birth dates as described in paragraph[0094] and paragraph[0177]. The attribute are addresses according to paragraph[0056].); 

Goldenberg does not appear to explicitly disclose 
comparing a base record of the ordered set with remaining records of the ordered set using the processor, the base record having the similarity score that is highest; 
merging the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor; and 
transmitting an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records.

However, Meadows discloses comparing a base record of the ordered set with remaining records of the ordered set using the processor, the base record having the similarity score that is highest (paragraph[0008], “In various embodiments of the present invention, a first set of records is compared with a second set of records by selecting a first record from the first set of records, comparing the first record with each record in the second set of records, assigning a score to each record in the second set of records based on the similarity between the first record and each record in the second set of records, and matching the first record to a second record from the second set of records based on the score….etc.”); 
merging the base record and one of the remaining records of the ordered set to produce a merged record, based on comparing the base record of the ordered set with the remaining records of the ordered set, using the processor (paragraph[0011], “In further embodiments, a first data set is synchronized with a second data set by selecting a first record from the first data set, selecting a selected record from the second data set, comparing data stored in the first record with data stored in the selected record, assigning a score to the selected record based on the similarity between the first record and the selected record, and if the score exceeds a predetermined threshold, matching the first record with the selected record.”; and 
transmitting an ordered subset of the ordered set from the processor, the ordered subset comprising one or more of the base record, the merged record, or the remaining records (paragraph[0008], “In a further embodiment, the second set of records may be copied to the first device before comparing the first record with each record in the second set of records. The first record and the second record may be merged to create a third record. The first record and the second record may then be replaced by the third record…etc.”). It would have been obvious at the time of the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goldenberg d with the teachings of Meadows to merge similar records which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goldenberg with the teaching of Meadows to efficiently to identify matching records and resolve conflicts when unique record identifiers are not implemented and assigned to each data record (Meadows: Paragraph[0005]).

Claim 2
As to claim 2, the combination of Goldenberg and Meadows discloses all the elements in claim 1, as noted above, and Goldenberg further disclose wherein the search field and the database field of each of the plurality of database records each comprise indicative information, the indicative information comprising one or more of a name, an identification number, an account number, a telephone number, an address, a date of birth, a gender, or an e-mail address (paragraph[0094] and paragraph[0177], the reference describes the records as birthdates.).

Claim 3
As to claim 3, the combination of Goldenberg and Meadows discloses all the elements in claim 1, as noted above, and Goldenberg further disclose determining the degree of similarity comprises comparing a name word of the search field with a name word of the database field of each of the plurality of database records, using the processor(figures 6, 7A, 8A, and 8B, Abstract, paragraph[0062]-paragraph[0063], the reference describes comparing database incoming query fields with the existing database fields by using calculated scores. The scores of each filed is then compared to determine if the records are associated with each other. The examiner interprets the records to include name words as shown in figure 7A.); and 

Meadows further disclose assigning the similarity score comprises assigning a name similarity score associated with each of the plurality of database records, using the processor, based on comparing the name word of the search field with the name word of the database field of each of the plurality of database records(paragraph[0008], “In various embodiments of the present invention, a first set of records is compared with a second set of records by selecting a first record from the first set of records, comparing the first record with each record in the second set of records, assigning a score to each record in the second set of records based on the similarity between the first record and each record in the second set of records, and matching the first record to a second record from the second set of records based on the score….etc.”, the examiner interprets the records as data (i.e., name words, as claimed).).

Claim 6
As to claim 6, the combination of Goldenberg and Meadows discloses all the elements in claim 1, as noted above, and Meadows further disclose wherein: merging comprises merging the base record with one or more of the remaining records, using the processor, if the base record and the one or more of the remaining records satisfies merging criteria (paragraph[0008], “In a further embodiment, the second set of records may be copied to the first device before comparing the first record with each record in the second set of records. The first record and the second record may be merged to create a third record. The first record and the second record may then be replaced by the third record….etc.”).

Claim 7
As to claim 7, the combination of Goldenberg and Meadows discloses all the elements in claim 6, as noted above, and Meadows further disclose wherein the merging criteria comprises one or more of a result of comparing the base record of the ordered set with the remaining records of the ordered set or whether the similarity score associated with each of the plurality of database records exceeds a predetermined threshold (paragraph[0011], “comparing data stored in the first record with data stored in the selected record, assigning a score to the selected record based on the similarity between the first record and the selected record, and if the score exceeds a predetermined threshold, matching the first record with the selected record…etc.”).

Claim 8
As to claim 8, the combination of Goldenberg and Meadows discloses all the elements in claim 1, as noted above, and Meadows further disclose wherein:
comparing comprises comparing one or more of an identification number, a name, a date of birth, or an address of the base record with one or more of an identification number, a name, a date of birth, or an address of each of the remaining records, using the processor (paragraph[0094] and paragraph[0177], the reference describes the records as birthdates.).

Claims 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldenberg et al. U.S. Patent Publication (2009/0089630; hereinafter: Goldenberg, in IDS dated 10/19/2020) in view of Meadows et al. U.S. Patent Publication (2008/0319983; hereinafter: Meadows) and further in view of Schumacher et al. U.S. Patent Publication (2008/0005106; hereinafter: Schumacher).

Claim 4
As to claim 4, the combination of Goldenberg and Meadows discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein:
assigning the similarity score comprises assigning an exception score based on exception criteria, using the processor, the exception score associated with each of the plurality of database records, the exception criteria comprising one or more of an exact match, a strong match, or a partial match of one or more of an identification number, account number, an address, a date of birth, a telephone number, or a name. 

However, Schumacher discloses assigning the similarity score comprises assigning an exception score based on exception criteria, using the processor, the exception score associated with each of the plurality of database records, the exception criteria comprising one or more of an exact match, a strong match, or a partial match of one or more of an identification number, account number, an address, a date of birth, a telephone number, or a name (paragraph[0007]-paragraph[0008], “According to one embodiment of the invention, each comparison can result in a mathematical score which is the sum of the field comparisons. To sum up the field scores accurately, each type of comparison or comparison function can have a weighting factor associated thereto. For example, an exact match may be weighted much higher than an abbreviation match, and a social security number match may be weighted much higher than a date-of-birth match. According to one embodiment of the invention, weighting can account for other factors such as the frequency of the component in the data source records. For example, a match on “John Smith” may be weighted much less than matches on a name like “Moonbeam Horsefeather”…etc.”). 

Claim 5
As to claim 5, the combination of Goldenberg, Meadows, and Schumacher discloses all the elements in claim 4, as noted above, and Schumacher further disclose rejecting from further consideration one or more of the plurality of database records, using the processor, if the exception score does not exceed a predetermined threshold (paragraph[0057], “the nickname Bill may be associated with William and Fred may be associated with Frederick. This database permits the MEI to link together two data records that are identical except that one data record uses the first name Bill while the second data record uses the first name William. Without this canonical name database, the MEI may not link these two data records together and some of the information about that patient will be lost. The thresholds batabase 88 permits the thresholds used by the MEI for matching data records, as described below, to be adjustable. For example, an operator may set a high threshold so that only exact data records are matched to each other. A lower threshold may be set so that a data record with fewer matching data fields may be returned to the user in response to a query…etc.”).



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
January 1, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000